Title: Acct. of the Weather in April [1772]
From: Washington, George
To: 




Apl. 1. Raw, Cold, & Cloudy Morning. Close and constant Rain afterwards.
 


2. Raining a kind of fine Rain more or less all day with the wind at East—cold & disagreeable.
 


3. Cloudy, Cold, & unplesant all day. Wind Northerly.
 


4. Wind still in the same quarter. Cloudy & equally disagreeable with now and then a Sprinkle of Rain.
 


5. Clear, Calm, and tolerably pleasant but not very warm.
 


6. Rain Early this Morning and Cloudy till about 12 Oclock then clear and tolerably pleasant.
 


7. Clear and tolerably pleast. in the Forenoon. In the afternn. appearances of Rain and Wind Easterly.
 


8. Tolerably pleasant in the Morning but before 11 Oclock began to Rain and raind more or less all day—with thunder & lightning in the Evening.
 


9. Very Cold and very Windy from the Northwest with flying Clouds & sometimes a sprinkle of Rain.
 



10. A little Cool and Windy from the westward but tolerably pleasant notwithstanding.
 


11. Warm, Calm, & pleasant in the forenoon, brisk wind from the Southward with Clouds & some Rain in the Afternoon.
 


12. Clear and Cool wind being Northerly.
 


13. Clear and Warm in the forenoon—but very windy in the Afternoon.
 


14. Clear but Cool with the Wind high from the Westward.
 


15. Clear, Calm, & Warm in the Forenoon, but Cloudy afterwds. with the Wind variable.
 


16. Lowering and Misting all day with but little Wind & Warm in the forenoon but Cooler afterwds. with the Wind Easterly.
 


17. Clear, & Cool in the forenoon wind at Northwest—Warmer afterwards.
 


18. Clear and tolerably pleasant with but little in the forenoon—lowering afterwards.
 


19. Raining more or less all day with the Wind at East.
 


20. Clear but the Wind very hard at No. West and Cold.
 


21. Tolerably pleasant and Moderately warm with but little Wind and that Southerly.
 


22. Calm and Warm in the Morning. Wind very fresh from the Southwest in the Afternoon.
 


23. Quite calm and pleast. but a little cool.
 


24. Very cool with squaly Clouds & Snow with wind from the Northwest.
 


25. Cool, and Calm in the Morning but windy afterwards from the Northwest.
 


26. Clear Calm and Warm.
 



27. Tolerably warm and pleasant but a little windy from the Southwest.
 


28. Clear and Calm, and very Warm.
 


29. Clear, Calm and very warm again.
 


30. Not quite so warm as yesterday but pleasant, clear & Calm—very smoky.
